MEMORANDUM**
John C. Montue appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition following the California Board of Prison Terms’ decision to deny him a parole date. We have jurisdiction pursuant to 28 U.S.C. § 2254. We review de novo, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and affirm.
Montue contends the Board of Prison Terms violated his right to due process when it determined that he was not suitable for parole.1 We reject this contention *655because the Board of Prison Terms gave Montue a hearing and explained the reasons for its determination. See Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1, 16, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979) (stating that the Constitution does not require more than giving an inmate the opportunity to be heard and informing him why he did not qualify for parole).
After conducting a hearing, the parole board informed Montue that he was not suitable for parole release because: he would pose an unreasonable risk of danger and a threat to public safety; he failed to participate sufficiently in self-help and therapy programs as previously recommended by the parole board; and his psychiatric report did not totally support his release. The parole board’s findings were adequately supported by the record. See Jancsek v. Oregon Bd. of Parole, 833 F.2d 1389, 1390 (9th Cir.1987) (stating that the requirements of due process are satisfied if some evidence supports the decision). Accordingly, the district court properly denied Montue’s habeas petition.2
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. No certificate of appealability was granted with respect to Montue’s equal protection claim. We decline to consider it. See 28 U.S.C. 2253(c); Cf., United States v. Kramer, 195 F.3d 1129, 1131 (9th Cir.1999).


. All outstanding motions are denied.